Citation Nr: 1019904	
Decision Date: 05/28/10    Archive Date: 06/09/10

DOCKET NO.  96-24 177	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether the decision to evaluate a left foot plantar fibroma 
as 10 percent disabling under Diagnostic Code (DC) 5328 in an 
August 1992 RO rating decision was a product of clear and 
unmistakable error (CUE).


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney 
at Law


ATTORNEY FOR THE BOARD

D. Schechter, Counsel




INTRODUCTION

The Veteran had active service from July 1988 to July 1992.  

The appeal comes before the Board of Veterans' Appeals 
(Board) from a March 2000 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO), 
finding that CUE was not committed in an August 1992 RO 
decision by the assignment of a 10 percent evaluation for 
post-operative left foot plantar fibroma under Diagnostic 
Code 5328.

The Board denied the appealed claim in July 2007 (and also 
denied another issue pertaining to an increased rating for 
the foot disability).  The Veteran appealed the decision to 
the United States Court of Appeals for Veterans Claims 
(Court).  In October 2009, the Court issued a Memorandum 
Decision which affirmed the decision of the Board in part, 
and vacated the portion which had found no CUE, remanding 
that issue for readjudication.  


FINDINGS OF FACT

1.  The Veteran and his attorney contend that clear and 
unmistakable error was committed by the RO in a 1992 decision 
assigning an initial rating for recurrent plantar fibroma 
under Diagnostic Code 5328, upon granting service connection 
for that disorder.  They contend, in effect, that it was 
error to not apply a different diagnostic code under which a 
higher disability rating would have been warranted.   

2.  The September 1992 RO decision granting service 
connection for recurrent plantar fibroma of the left foot and 
assigning a 10 percent service-connected disability 
evaluation for that disorder under Diagnostic Code 5328, a 
code for post-operative benign neoplasm, did not commit an 
error as to which reasonable minds could not differ, by 
rating the disability under that diagnostic code.  The RO had 
the correct facts before it as they were known at the time, 
and there was no undebatable error in applying the statutory 
or regulatory provisions extant at the time.


CONCLUSION OF LAW

The August 1992 rating decision granting service connection 
for recurrent plantar fibroma and assigning a 10 percent 
initial disability evaluation under Diagnostic Code 5328 was 
not clearly and unmistakably erroneous on any basis raised.  
38 U.S.C.A. § 5110 (West 2002 & Supp. 2009); 38 C.F.R. § 
3.105 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).

As a preliminary matter, the Board finds that the VCAA is not 
applicable to this CUE case. The United States Court of 
Appeals for Veterans Claims (Court) has held that the VCAA 
does not apply to CUE actions.  See Livesay v. Principi, 15 
Vet. App. 165 (2001) (en banc) (holding VCAA does not apply 
to Board CUE motions); Baldwin v. Principi, 15 Vet. App. 302 
(2001) (holding VCAA does not apply to RO CUE claims).  The 
general underpinning for the holding that the VCAA does not 
apply to CUE claims is that regulations and numerous legal 
precedents establish that a review for CUE is based upon only 
the law and evidence in existence at the time the decision 
was entered (with exceptions not applicable in this matter).  
See Fugo v. Brown, 6 Vet. App. 40, 43 (1993); Pierce v. 
Principi, 240 F.3d 1348 (Fed. Cir. 2001) (affirming the 
Court's interpretation of 38 U.S.C.A. § 5109A that an RO CUE 
challenge must be based upon the evidence of record at the 
time of the decision).



II.  Clear and unmistakable error

Rating actions are final and binding based on the evidence on 
file at the time the claimant is notified of the decision and 
may not be revised on the same factual basis except by a duly 
constituted appellate authority.  38 C.F.R. § 3.104(a) 
(2009).  The claimant has one year from notification of an RO 
decision to initiate an appeal by filing a Notice of 
Disagreement with the decision, and the decision becomes 
final if an appeal is not perfected within the time period 
provided by law.  38 U.S.C.A. § 7105(b), (c) (West 2002); 38 
C.F.R. §§ 3.160(d), 20.200, 20.201, 20.202, 20.302(a) (2009).

The Court has propounded a three-pronged test to determine 
whether CUE was present in a prior determination: (1) either 
the correct facts, as they were known at the time, were not 
before the adjudicator (i.e., more than simple disagreement 
as to how the facts were weighed or evaluated) or the 
statutory or regulatory provisions extant at the time were 
incorrectly applied; (2) the error must be undebatable and of 
the sort which, had it not been made, would have manifestly 
changed the outcome at the time it was made; and (3) a 
determination that there was CUE must be based on the record 
and law that existed at the time of the prior adjudication in 
question.  Russell v. Principi, 3 Vet. App. 310, 313-14 
(1992).

If a claimant-appellant wishes to reasonably raise CUE, there 
must be some degree of specificity as to what the alleged 
error is and, unless it is the kind of error which, if true, 
would be CUE on its face, persuasive reasons must be given as 
to why the result would have been manifestly different but 
for the alleged error.  It must be remembered that there is a 
presumption of validity to otherwise final decisions, and 
that where such decisions are collaterally attacked, and a 
CUE claim is undoubtedly a collateral attack, the presumption 
is even stronger.  Id.; see also Grover v. West, 12 Vet. App. 
109, 111-112 (1999); Daniels v. Gober, 10 Vet. App. 474, 478 
(1997); Caffrey v. Brown, 6 Vet. App. 377, 383-384 (1994); 
Damrel v. Brown, 6 Vet. App. 242, 245 (1994). 


Generally, CUE exists when either the correct facts, as they 
were known at the time, were not before the decision 
maker(s), or the statutory and regulatory provisions extant 
at the time were incorrectly applied.  See 38 C.F.R. § 
20.1403(a) (2009); Sorakubo v. Principi, 16 Vet. App. 120 
(2002).  A simple disagreement with how the RO evaluated the 
facts is not sufficient to raise a valid claim of CUE.  
Luallen v. Brown, 8 Vet. App. 92, 95 (1995).  In addition, 
the mere misinterpretation of facts does not constitute CUE.  
See Thompson v. Derwinski, 1 Vet. App. 251, 253 (1991). 
Moreover, the Court has held that a failure to fulfill the 
duty to assist does not constitute CUE.  See Crippen v. 
Brown, 9 Vet. App. 412, 424 (1996); Caffrey v. Brown, supra.

In this case, the Court has concluded that the Veteran's 
assertion that the incorrect diagnostic code was applied by 
the RO in its August 1992 rating action is a valid basis for 
a claim of CUE in that rating action, because the assertion, 
if true, would implicate a misapplication of the applicable 
regulation, citing Russell v. Principi, supra.  

The Veteran has more specifically argued that it constituted 
error for the RO to apply Diagnostic Code 5328, for post-
operative benign neoplasm of the muscle, where, in effect, it 
should have applied the DC 5276 for flat feet.  The Court in 
its October 2009 Memorandum Decision implied that the 
application of a different diagnostic code might have 
resulted in a higher disability rating.  

Looking to the status of the claim and the state of 
development of the claims file at the time of the August 1992 
decision, the Board notes that service treatment records 
showed that the Veteran had been seen for a nodular lump on 
the plantar side of the left foot in service, with the mass 
excised in December 1991.  A microscopic biopsy study had 
assessed plantar fibromatosis.  Thereafter the Veteran was 
seen on multiple occasions in the months following the 
excision, with assessments variously of post-operative scar 
tissue, or scar tissue with adhesions, recurrent fibroma, or 
recision fibromatosis.  The Veteran complained of tenderness 
on the foot, or increased pain and swelling, or considerable 
pain to include with prolonged standing.  In January 1992 he 
presented with a limp and use of a cane. 


Objective findings then included a firm long ridge which was 
warm, erythematous, and tender to palpation.  In February 
1992 the Veteran complained that he did not feel safe on the 
foot.  

A Medical Evaluation Board (MEB) in February 1992 concluded 
that six months of limited duty was warranted because of the 
left foot disorder, with diagnosed recurring plantar fibroma 
and complaints of increasing pain with daily military 
activities.  The MEB report noted that the Veteran had a pre-
service history of excision of a similar lesion from the 
right foot, without post-operative complications.  
Examination by the MEB noted a "well healed nonraised, 
nontender, linear excision measuring approximately 4 cm in 
length located at the mid plantar region of the longitudinal 
arch.  There is a well circumscribed tender, large mass 
measuring 5.0 cm x 3.0 cm.  The remainder of the foot 
examination is within normal limits."  A further assessment 
by the board was of a "fair to good prognosis with a total 
fasciotomy."

A further surgical evaluation in March 1992 assessed 
recurrence of plantar fibroma and recommended courses of 
action including complete excision, skin graft, or 
Z-plasty with excisional biopsy.  However, an orthopedic and 
plastic surgery consultation in April 1992 concluded that 
"further surgical intervention should not be contemplated 
for 9 - 12 months."  The Veteran then canceled a planned 
Physical Evaluation Board, acknowledged that further surgery 
was to be considered in one year, and expressed a desire for 
separation from service on schedule.  The orthopedic and 
plastic surgical consulting physician then noted that the 
Veteran would be fit for service separation.  He was found 
fit for full duty in April 1992 by an orthopedics outpatient 
board. 

At his separation examination in June 1992, a five-centimeter 
scar as well as a three-by-five-centimeter tender plantar 
mass were noted on the left foot.  The examination report 
noted that the left plantar mass would need orthopedic 
surgery. 




In the Veteran's claim for benefits submitted in July 1992, 
he listed a left foot fibroma treated in June 1989 and 
December 1991.  He then informed that he had received no 
civilian treatment from any physicians or hospitals for the 
fibroma, either in service or after service.  He provided no 
statement as to any ongoing disability associated with the 
fibroma.  

While the Veteran might very well argue that the RO should 
not have issued a rating action with the grant of service 
connection prior to conducting a VA examination to assess the 
nature of any current left plantar mass, any failure to 
appropriately develop the claim cannot serve as a basis for 
CUE.  Fugo v. Brown, supra, at 44 (noting that "[i]t is 
difficult to see how either failure in 'duty to assist' or 
failure to give reasons or bases could ever be CUE"); 
Caffrey v. Brown, supra ("VA's breach of the duty to assist 
cannot form a basis for a claim of CUE because such a breach 
creates only an incomplete record rather than an incorrect 
record").

The RO in the August 1992 decision based its adjudication on 
service treatment and examination findings of a recurrent 
plantar mass.  The RO then noted that it was affording the 
Veteran the benefit of the doubt by assigning a 10 percent 
evaluation for the condition based upon the then-available 
records, and further noted that an examination would be 
scheduled in one year to assess any residual impairment.  

Because the RO did not at the time of the August 1992 
adjudication know, based upon the evidentiary record before 
it, of a greater extent of current residual disability 
associated with the Veteran's left foot fibroma, the Board 
finds that the RO was reasonable in assigning a 10 percent 
rating based under DC 5328, for benign post-operative 
neoplasm of the muscle.  That code provided for a rating 
based on limitation of function of the affected part.  
38 C.F.R. § 4.73, DC 5328 (1992).  While an argument could be 
made that the Veteran may then have had more severe 
limitation of functioning than was reflected in the 10 
percent rating assigned, that is ultimately a question of 
weighing of the facts in this case, which is not a proper 
basis for a finding of CUE.  Luallen.


The Board here applies the three-pronged test provided in 
Russell as follows:  

(1)  Either the correct facts, as they were known at 
the time, were not before the adjudicator (i.e., 
more than simple disagreement as to how the facts 
were weighed or evaluated) or the statutory or 
regulatory provisions extant at the time were 
incorrectly applied:

The correct facts, consisting primarily of 
service records of treatment and evaluation, 
were before the RO in August 1992.  If other 
facts were known to the Veteran, they were not 
made known to the RO, and it was his duty to 
divulge those facts with his claim.  Hence, the 
Board concludes that there cannot have been 
error committed in this case based on facts 
which were not before the adjudication 
personnel.  

There is also no indication that statutory or 
regulatory provisions were incorrectly applied.  
The Veteran and his attorney have argued that 
there was error by the RO in the August 1992 
decision applying the diagnostic code for post-
operative benign neoplasm of the muscle instead 
of the diagnostic code for flat feet.  However, 
the Board concludes, contrarily, that the RO's 
decision to evaluate the condition under 
Diagnostic Code 5328 was appropriate based on 
the facts known at the time.  The facts showed 
post-operative recurrent fibroma of the plantar 
region of the left foot.  

Further, for the RO to have rated based on the 
diagnostic code for flat feet could potentially 
have been error, because there was no 
indication at the time that the Veteran had 
flat foot disability or disability analogous to 
flat feet at the time of the August 1992 
adjudication.  The applicable regulation, 
38 C.F.R. § 4.1, specifically provided, then as 
now, "This rating schedule is primarily a 
guide in the evaluation of disabilities 
resulting from all types of diseases and 
injuries encountered as a result of or incident 
to military service."  Clearly, therefore, the 
Veteran was to have been rated under a 
diagnostic code representing the disability 
resulting from any physiological residuals of 
the post-operative benign neoplasm of the 
plantar region of the left foot.  The rule of 
application of the diagnostic code is clarified 
again within 38 C.F.R. § 4.10, which, then as 
now, specifically provided, "The basis of 
disability evaluations is the ability of the 
body as a whole, or of the psyche, or of a 
system or organ of the body to function under 
the ordinary conditions of daily life including 
employment."  Such "disability" was not 
medically shown in this case as being analogous 
to flat feet.  When an unlisted condition is 
encountered, it will be permissible to rate the 
condition under a closely related disease or 
injury in which not only the functions affected 
but the anatomical localization and 
symptomatology are closely analogous.  38 
C.F.R. § 4.20 (2009).

Because current disability associated with the 
Veteran's post-operative recurrent fibroma was 
precisely in the nature of post-operative 
benign neoplasm, there could not have been 
error for the RO to have rated the condition 
under the diagnostic code for that condition, 
with assignment of a 10 percent rating to 
represent some limited residual disability 
under that code.  38 C.F.R. §§ 4.1, 4.10.  
Russell.  

(2)  The error must be undebatable and of the sort 
which, had it not been made, would have manifestly 
changed the outcome at the time it was made.
 
The Board does not find that the choice of 
diagnostic code in August 1992 for rating of 
the Veteran's post-operative residuals of 
benign left plantar neoplasm was undebatable.  
To the contrary, any of multiple rating codes 
addressing functioning of the foot could 
potentially have been applied to address some 
limitation of functioning due to recurrent 
fibroma.  Based on the service treatment and 
examination findings, the RO in the August 1992 
decision could reasonably have concluded that 
the diagnostic code assigned was appropriate.  
The Board finds no undebatable error in this 
case.

(3)  A determination that there was CUE must be 
based on the record and law that existed at the time 
of the prior adjudication in question.

As discussed, neither the record nor the law at 
the time of the August 1992 RO adjudication 
required application of a diagnostic code other 
that Diagnostic Code 5328 to the Veteran's 
post-operative residuals of benign left plantar 
neoplasm. 

Hence, the Board concludes that under the three-pronged 
Russell test, there is no basis for a finding of CUE in the 
RO's August 1992 rating action applying Diagnostic Code 5328 
to rate the newly service connected post-operative residuals 
of benign left plantar neoplasm.  

In Fugo v. Brown, supra, the Court refined and elaborated on 
the test set forth in Russell.  The Court stated that CUE is 
a very specific and rare kind of "error."  It is the kind 
of error, of fact or law, which when called to the attention 
of later reviewers compells a conclusion, as to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error.

Applying Fugo to the present analysis, the Board finds, as 
stated above, that reasonable minds could differ as to the 
appropriate rating code to be applied in the August 1992 RO 
decision, because the precise current disability associated 
with the Veteran's post-operative recurrent fibroma was not 
entirely clarified in the evidentiary record before the RO.  
Hence, a finding of CUE in the August 1992 decision is not 
warranted.  




ORDER

Clear and unmistakable error (CUE) was not committed by the 
RO in the August 1992 rating action by evaluating the newly 
service connected recurrent plantar fibroma under Diagnostic 
Code 5328.  The appeal is denied.  



___________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


